                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


CHRISTOPHER K. WILSON
               Plaintiff,

      v.                                               Case No. 20-C-732

KILOLO KIJAKAZI, 1
Acting Commissioner of the Social Security Administration
                 Defendant.


                                DECISION AND ORDER

      In social security disability cases, it is blackletter law than an Administrative Law

Judge (“ALJ”) may not “cherry pick” from the record, reciting only the evidence supportive

of his decision while ignoring significant contrary evidence. See, e.g., Engstrand v.

Colvin, 788 F.3d 655, 662 (7th Cir. 2015). The ALJ is also required to build an accurate

and logical bridge from the evidence to his conclusions. See, e.g., Spicher v. Berryhill,

898 F.3d 754, 757 (7th Cir. 2018).

      But a corollary to these rules is the requirement that on judicial review the ALJ’s

decision be read as a whole and with common sense. See, e.g., Curvin v. Colvin, 778

F.3d 645, 650 (7th Cir. 2015). The court will not reverse an ALJ’s decision simply because

he uses boilerplate language in one part of the decision, so long as he goes on to

specifically explain the bases for his conclusions. See, e.g., Schomas v. Colvin, 732 F.3d

702, 708 (7th Cir. 2013). Nor is the ALJ required to neatly package his analysis of an

issue within a single section or paragraph of his decision. See, e.g., Buckhanon ex rel.


1
 Pursuant to Fed. R. Civ. P. 25(d), Kilolo Kijakazi is substituted for Andrew Saul as the
defendant.
                                            1

           Case 1:20-cv-00732-LA Filed 08/04/21 Page 1 of 45 Document 36
J.H. v. Astrue, 368 Fed. Appx. 674 (7th Cir. 2010 (citing Rice v. Barnhart, 384 F.3d 363,

369 (7th Cir. 2004); Shramek v. Apfel, 226 F.3d 809, 811 (7th Cir. 2000)).

       In the present case, plaintiff Christopher Wilson seeks judicial review of the denial

of his application for social security disability benefits. Plaintiff alleged that he could no

longer work due to back, knee, shoulder, and mental impairments, but the ALJ assigned

to the case concluded that plaintiff retained the residual functional capacity (“RFC”) for a

range of unskilled, sedentary work. Plaintiff argues that the ALJ erred in (1) evaluating

the credibility of his statements; (2) incorporating his limitations of concentration,

persistence, and pace (“CPP”) into the RFC; (3) considering the combined effects of his

impairments; (4) determining whether his back impairment qualified as conclusively

disabling under agency regulations; and (5) accepting testimony from a vocational expert

(“VE”) regarding jobs he could still do. Reading the ALJ’s decision as a whole, I find no

reversible error and thus affirm.

                             I. FACTS AND BACKGROUND

A.     Plaintiff’s Application and Agency Decisions

       Plaintiff applied for benefits on February 8, 2017, alleging a disability onset date of

November 24, 2016. (Tr. at 18, 224.) In his disability report, plaintiff listed numerous

medical conditions limiting his ability to work, including knee problems, bad teeth, left

shoulder tear/dislocation, arthritis, bipolar disorder, high blood pressure, blood clot

disorder, panic attacks, chronic pain, and a sleep disorder. (Tr. at 253.) In a function

report, plaintiff indicated that his knees were shot, nearly bone on bone, and that he had

a hard time sitting or standing. He also reported pain in both shoulders. (Tr. at 275.) He

reported no problems with personal care (Tr. at 276), preparing his own meals, and doing



                                              2

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 2 of 45 Document 36
light cleaning and laundry (Tr. at 277). He further reported spending most of his time

outdoors and in the woods, hunting, fishing, and wildlife watching. (Tr. at 278-79.) He

shopped for food a couple times per month.          (Tr. at 278.)   He indicated that his

impairments limited his ability to lift, squat, bend, stand, reach, walk, sit, kneel, climb

stairs, and complete tasks. He could walk a couple blocks. He was easily distracted but

followed written and spoken instructions alright. (Tr. at 280.) He indicated he got along

with authority figures alright and had never been fired because of problems getting along

with others. He reported using a walker and a cane. (Tr. at 281.) In a physical activities

addendum, plaintiff reported that he could sit for 20 minutes, stand about 30 minutes,

walk 15-20 minutes, and lift 15 pounds. (Tr. at 283.)

      The agency sent plaintiff for a consultative mental status examination with

Catherine Bard, Psy.D., on June 21, 2017. Asked why he was applying for disability,

plaintiff told Dr. Bard that he was awaiting replacement surgery on both knees. He also

mentioned a blood clot disorder and dental problems. He further reported a left shoulder

surgery that was successful.     Regarding his mental history, plaintiff recalled being

hospitalized at age 17 after he became violent while he was in jail.        He was later

diagnosed with bipolar disorder and attention deficit hyperactivity disorder. (Tr. at 698.)

He reported that he dropped out of high school when he could no longer play sports due

to a shoulder injury, but he later attended a technical college where he obtained his GED

and then earned an associate’s degree. Regarding his work history, plaintiff reported

employment as a chef and kitchen manager at a restaurant/bar for several years. Most

recently, he worked at a foundry. (Tr. at 669.)




                                            3

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 3 of 45 Document 36
       On mental status exam, Dr. Bard noted that plaintiff entered the room using a cane,

casually dressed in clean and tidy clothing. He was cooperative with no evidence of

hostility, a tendency to be overly guarded or defensive or irritable. He did report mood

swings, easily becoming angry with little or no provocation. (Tr. at 669.) He reported that

his energy level was good, but his ability to stay motivated varied, and his ability to

concentrate depended on the task. He acknowledged that he was frequently restless and

irritable. He did finish most of the things that he started and reported that medication

helped stabilize his mood swings.           Dr. Bard found no evidence of delusions,

hallucinations, thought disorder, or ongoing psychotic process.            Plaintiff appeared

capable of both logical and coherent thinking, and his insight and judgment appeared to

be fair.   Regarding memory issues, plaintiff was unable to remember any of three

unrelated words after about five minutes, but he was able to recall a series of digits

forward and backward on a test of immediate auditory memory skills. He acknowledged

being distracted by traffic noises outside the office. His fund of knowledge appeared

adequate, and he was able to complete serial 7’s. Regarding more abstract levels of

thinking, plaintiff could identity relationships among common objects and interpret

common proverbs. (Tr. at 700.)

       Asked about his daily routine, plaintiff reported that he liked hunting, fishing, doing

thing outdoors, and cooking. (Tr. at 700.) He stated that he was able to successfully

execute all his basic activities of daily living, and he could do cooking, laundry, grocery

shopping, and clean his own area. (Tr. at 701.)

       In a collateral interview, plaintiff’s father reported that plaintiff could remember and

carry out basic instructions, and his attention and concentration were adequate, as was



                                              4

           Case 1:20-cv-00732-LA Filed 08/04/21 Page 4 of 45 Document 36
his work pace. However, he experienced mood swings, could be quite argumentative

with others, and was apt to fall apart emotionally under stress. (Tr. at 701.)

       Dr. Bard concluded:

       Results of the examination suggest that this individual suffers from Bipolar
       II Disorder with rapid shifts in mood. In addition, he appears to present with
       Personality Disorder that has strong features of suspicious thinking and
       features of Paranoid Personality Disorder. It appears that the primary
       reason that this individual is seeking help from the Social Security
       Administration has to do with ongoing medically-based problems. . . . The
       DDB is encouraged to rely primary upon medically-based information in
       determining whether this individual can be in the workforce.

(Tr. at 701.)

       The agency denied the application initially on July 20, 2017 (Tr. at 106, 152) based

on the review of Ronald Shaw, M.D., who found plaintiff capable of sedentary work (Tr.

at 87-88), and Soumya Palreddy, who found plaintiff capable of unskilled work despite his

“moderate” mental limitations (Tr. at 90). Palreddy found “moderate” limitations in each

of the four “paragraph B” criteria of the mental impairment Listings, including CPP. (Tr.

at 85.) In her mental RFC assessment, Palreddy found plaintiff moderately limited in the

ability to understand and remember detailed instructions, explaining that he performed

poorly on memory tests during the mental consultative exam and would do best in a

position with simple short instructions. (Tr. at 88.) She found him moderately limited in

the ability to carry out detailed instructions; maintain attention and concentration for

extended periods; perform within a schedule, maintain regular attendance, and be

punctual within customary tolerances; and complete a normal workday without

interruptions from psychologically based symptoms and to perform at a consistent pace

without an unreasonable number and length of rest periods. She explained that plaintiff

was able to follow conversation during the consultative exam and complete serial 7’s but

                                             5

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 5 of 45 Document 36
was noted to be distracted by traffic noises outside during the exam. She indicated he

would do best in a work situation with simple short instructions with regular breaks. (Tr.

at 89.) Palreddy found plaintiff moderately limited in the ability to interact appropriately

with the general public, accept instructions and respond appropriately to criticism from

supervisors, and maintain socially appropriate behavior. (Tr. at 89.) She explained that

plaintiff reported irritability and some history of violence, but he was appropriate with

providers and reported social activity. (Tr. at 89-90.) She concluded that he would do

best in a position with limited social contact. (Tr. at 90.) Finally, Palreddy found plaintiff

moderately limited in the ability to respond appropriately to changes in the work setting,

be aware of normal hazards, and set realistic goals/make plans independently of others.

She explained that plaintiff reported some history of risky behavior, but he was able to

demonstrate abstract thought at the consultative exam. She concluded he “would do best

in a position with simple routine tasks with occasional oversight.” (Tr. at 90.)

       Plaintiff requested reconsideration (Tr. at 158), and the agency sent plaintiff for a

consultative medical exam, performed by Dr. A. Neil Johnson on October 5, 2017.

Plaintiff reported trouble with both shoulders and both knees. He used a cane, stating he

could walk two blocks with or without it.         He had been considered for total knee

replacement, but it was noted he had poor dentition. He could slowly do stairs with a

railing, but it was difficult. He could not climb a ladder or run, and it was hard to squat.

He could sit or stand for 20 minutes. He reported knee and shoulder pain but stated his

back was good. He reported that he could lift heavy amounts, as much as 300 pounds.

(Tr. at 880.) On exam, he walked with an antalgic gait, could not tandem walk, and could

squat halfway. He displayed some crepitus of both knees and pain at both knees. He



                                              6

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 6 of 45 Document 36
had full range of motion of his shoulders, but there was discomfort. He had normal use

of the hands. (Tr. at 881.) He also displayed normal range of motion of the spine (Tr. at

882), 5/5 motor strength, intact sensation, and symmetrical reflexes (Tr. at 883). Dr.

Johnson assessed degenerative arthritis of the knees, moderately severe (Tr. at 883);

shoulder pain, with two previous surgeries on the left shoulder, with continued discomfort

bilaterally, although he could get them fully overhead; history of multiple kidney stones;

venous insufficiency; and bipolar, ADHD (Tr. at 884).

       On October 23, 2017 (Tr. at 150, 160), the agency denied reconsideration based

on the reviews of Maria Alvarado, Psy.D., who agreed with the previous mental

assessment (Tr. at 118, 124-25), and Douglas Chang, M.D., who found plaintiff capable

of sedentary work with occasional climbing and postural movements and avoiding

concentrated exposure to hazards (Tr. at 120-22).       Plaintiff then requested a hearing

before an ALJ. (Tr. at 165.)

B.     Hearing

       On February 27, 2019, plaintiff appeared with counsel for his hearing. Plaintiff’s

father also testified, and the ALJ summoned a VE to offer testimony on jobs plaintiff might

be able to do. (Tr. at 39.)

       1.      Plaintiff

       Plaintiff testified that he was 42 years old, 5’8” tall, and weighed about 300 pounds.

(Tr. at 47.) He reported past work as a cook at a bar and restaurant from 2005 to 2010,

and as a general laborer/inspector at a casting foundry from 2012 to 2016. (Tr. at 50-51.)

He lived with his father, who paid the rent and the bills. He had a driver’s license and was




                                             7

            Case 1:20-cv-00732-LA Filed 08/04/21 Page 7 of 45 Document 36
able to drive if it wasn’t too far. (Tr. at 48.) After about 20 or 30 minutes he had to stand

due to pain and cramping in his legs. (Tr. at 49.)

       Plaintiff testified that he underwent left shoulder surgery in February 2017, after

which he received some physical therapy. (Tr. at 55.) He indicated that the surgery did

not resolve his shoulder pain. (Tr. at 55-56.) He used cream, which reduced the pain but

did not eliminate it. He had received no further treatment for his shoulder. (Tr. at 56.)

He took a muscle relaxer for his overall pain, in the knees, shoulder, and back. (Tr. at

56.) He indicated that he experienced pain and difficulty reaching out and holding

anything heavy. He could not hold anything heavier than a gallon of milk. He testified

that he also could not reach fully up all the way. (Tr. at 57.) He reported pain in his right

shoulder as well, but he had received no treatment for that (other than the muscle relaxer

he took). (Tr. at 58.)

       Plaintiff testified that he also experienced difficulties with both knees, receiving

injections. (Tr. at 58.) His doctors wanted to perform knee replacements but that had

been put off so he could lose weight. (Tr. at 58-59.) He did some physical therapy for

his knees. (Tr. at 59.) He also wore knee braces and used a cane. He used the cane to

help stabilize and keep him balanced. (Tr. at 60.)

       Plaintiff testified that he also had a twisted pelvis and a herniated disc in his back.

(Tr. at 61.) He had not received treatment for back pain. To relieve pain, he got into a

hot tub or pool to take the pressure off his joints. (Tr. at 62.) His doctors also wanted him

to lose weight to take the pressure off his joints and back. (Tr. at 62.)

       For his mental health, plaintiff took medication and saw counselors. (Tr. at 62.)

He testified that he had violent outbreaks where he got angry easily, had problems being



                                              8

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 8 of 45 Document 36
around people, and experienced panic attacks. (Tr. at 63.) He clarified that his outbursts

were verbal, not physical; he denied law enforcement contacts. (Tr. at 63-64.) He

testified that he had difficulties with concentration, problems trying to focus on what he

was doing, and getting distracted too easily from things going on around him. The

medication helped a lot, but he experienced side effects. (Tr. at 64.)

          The ALJ asked plaintiff about his ability to handle a seated job with limited

interaction with others, and plaintiff testified that after 20 or 30 minutes he would have to

stand and move around due to pain. (Tr. at 64-65, 68.) He estimated that he could stand

for 20-40 minutes before he had to sit, that he could walk about a block, and that he could

lift no more than a gallon of milk. (Tr. at 65.) He reported difficulty getting into the shower,

but he could cook and do dishes; his father handled other household chores. He grocery

shopped using an electric cart. (Tr. at 66.) He liked to hunt and fish when he could. (Tr.

at 67.)

          On questioning by his counsel, plaintiff reported taking medications for blood

clotting and high blood pressure, which caused dizzy spells. (Tr. at 67-68.) He also wore

compression socks to help blood flow in his legs. (Tr. at 69.)

          2.      Plaintiff’s Father

          Plaintiff’s father testified that plaintiff lived with him, and they saw each other every

day. (Tr. at 70-71.) He indicated that if plaintiff dropped something on the floor he could

not pick it up due to balance problems and inflexibility. (Tr. at 71.) Plaintiff used a cane

to walk and did not do well on stairways. (Tr. at 72.)

          Plaintiff’s father further testified that plaintiff experienced anger outbursts, but the

medication had limited that to a point. He tried to ignore some of plaintiff’s verbal bursts



                                                  9

               Case 1:20-cv-00732-LA Filed 08/04/21 Page 9 of 45 Document 36
and let him get it over with. (Tr. at 72.) That did not happen often lately, as the medication

balanced him out. (Tr. at 73.)

       3.     VE

       The VE classified plaintiff’s past work in the foundry as a composite job consisting

of “grinder,” semi-skilled and medium, and “inspector,” semi-skilled and light generally but

sedentary as performed. (Tr. at 74.) She classified the cook job as skilled, medium

generally and medium to heavy as plaintiff performed it. (Tr. at 75.)

       The ALJ then asked a hypothetical question, assuming a person of plaintiff’s age,

education, and work experience, limited to sedentary work with occasional reaching

overhead and frequent reaching in other directions; occasional climbing of ramps and

stairs; occasional balancing, stooping, kneeling, crouching, and crawling; never working

at unprotected heights and no more than occasionally working with moving machinery;

further limited to performing simple, routine, and repetitive tasks, making simple work-

related decisions, and having no more than frequent interaction with supervisors,

occasional interaction with co-workers, and incidental contact with the general public. (Tr.

at 75.) The VE testified that such a person could not perform plaintiff’s past jobs but could

do other jobs in the national economy, such as “surveillance system monitor,” DOT code

379.367-010, a sedentary, unskilled job with 150,000 positions nationally; “office clerk,”

DOT code 249.587-018, 95,000 jobs nationally; and “information clerk,” DOT code

239.687-014, 45,000 jobs nationally. (Tr. at 75-76.) Adding a sit/stand option while

remaining on task at the workstation, the answer was the same. (Tr. at 76.) Use of a

cane for ambulation also did not change the answer. (Tr. at 76-77.)




                                             10

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 10 of 45 Document 36
       The VE testified that employers tolerate an off-task rate of up to 10% and one

absence per month. The VE indicated that the Dictionary of Occupational Titles (“DOT”)

does not address time off task, absenteeism, sit/stand options, and use of a cane; she

used her professional experience and educational background to form her opinion in

those areas. Otherwise, her testimony was consistent with the DOT. (Tr. at 77.)

       Plaintiff’s counsel asked about the need for a cane for support or balance, rather

than walking to and from the workstation. (Tr. at 77-78.) The VE testified that if the use

of a cane for support or balance at the workstation impacted productivity, the jobs would

be eroded. (Tr. at 78.) If the person were limited to occasional reaching bilaterally, the

office clerk and information clerk positions would be eliminated, but the surveillance

system monitor job would remain in the same number. (Tr. at 78.) Counsel did not

question the VE regarding her methodology, the source of her job numbers, or the DOT

job codes she provided.

C.     ALJ’s Decision

       On May 15, 2019, the ALJ issued an unfavorable decision. (Tr. at 15.) Following

the five-step process set forth in the regulations, see 20 C.F.R. §§ 404.1520(a),

416.920(a), the ALJ determined at step one that plaintiff had not engaged in substantial

gainful activity since November 24, 2016, the alleged onset date. (Tr. at 20.) At step two,

the ALJ found that plaintiff had the severe impairments of degenerative disc disease,

degenerative joint disease, obesity, bipolar disorder, anxiety, and personality disorder.

(Tr. at 20-21.)

       At step three, the ALJ determined that none of these impairments met or equaled

the severity of one of the listed impairments. (Tr. at 21-23.) Specifically, the ALJ found



                                            11

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 11 of 45 Document 36
that plaintiff’s back impairment did not meet or equal Listing 1.04 “because there is no

evidence of nerve root compression with the required characterizations, spinal

arachnoiditis, or lumbar spinal stenosis with pseudoclaudication and resulting in an

inability to ambulate effectively as defined in listing 1.00B2b.” (Tr. at 21.) Pursuant to

SSR 02-1p, the ALJ considered plaintiff’s obesity as an aggravating factor but concluded

that the medical evidence did not indicate that plaintiff’s obesity contributed to any other

severe impairment causing that impairment to meet or medically equal any relevant

Listing. (Tr. at 22.) Finally, the ALJ considered plaintiff’s mental impairments under

Listings 12.04 (depressive disorders), 12.06 (anxiety disorders), and 12.08 (personality

disorders), finding that those impairments caused no more than moderate limitations in

the relevant areas of functioning, including CPP. (Tr. at 22.)

       At step four, the ALJ found that plaintiff had the RFC to perform a range of

sedentary work, with occasional postural movements and overhead reaching, a sit/stand

option at will while remaining on task, and the use of a cane for ambulation. Mentally, the

ALJ found plaintiff capable of performing simple, routine, and repetitive tasks; making

simple work-related decisions; and having frequent contact with supervisors, occasional

interaction with co-workers, and incidental interaction with the public. (Tr. at 23.) In

reaching this conclusion, the ALJ considered plaintiff’s alleged symptoms and limitations,

finding plaintiff’s statements concerning the intensity, persistence, and limiting effects of

his symptoms not entirely consistent with the evidence of record. (Tr. at 24.) The ALJ

also considered the medical opinion evidence, giving great weight to the opinions of the

agency medical and psychological disability examiners. (Tr. at 28.) Given this RFC,

plaintiff could not return to his prior work as a laborer and cook. (Tr. at 29.)



                                             12

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 12 of 45 Document 36
       At step five, however, the ALJ determined that plaintiff could perform other jobs as

identified by the VE, including surveillance system monitor, office clerk, and information

clerk. (Tr. at 29-30.) The ALJ accordingly denied the application. (Tr. at 30-31.)

       On March 13, 2020, the Appeals Council denied review (Tr. at 1), making the ALJ’s

decision the final determination of the Commissioner of Social Security. See Gedatus v.

Saul, 994 F.3d 893, 898 (7th Cir. 2021). Plaintiff then filed the instant action for judicial

review of the ALJ’s decision.

                                   II. DISCUSSION

A.     Standard of Review

       The court will uphold an ALJ’s decision if it uses the correct legal standards, is

supported by “substantial evidence,” and contains an accurate and logical bridge from the

evidence to the conclusions. Jeske v. Saul, 955 F.3d 583, 587 (7th Cir. 2020). Substantial

evidence is relevant evidence that a reasonable mind could accept as adequate to

support a conclusion. Id. The court reviews the entire record but may not replace the

ALJ’s judgment with its own by reconsidering facts, re-weighing or resolving conflicts in

the evidence, or deciding questions of credibility.      Id.   Where substantial evidence

supports the ALJ’s disability determination, the court must affirm the decision even if

reasonable minds could differ concerning whether the claimant is disabled. L.D.R. v.

Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019).

B.     Citation of Unpublished Decisions

       Before getting to the merits, I again address the issue of citing “unpublished”

decisions. In previous cases, plaintiff’s counsel accused the Commissioner’s lawyers of

“sanctionable conduct” by citing such decisions, a contention I rejected. (R. 31-2 at 4; R.



                                             13

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 13 of 45 Document 36
31-3 at 25.) In the present case, counsel alleges that the Commissioner “failed to warn”

the court that a decision was unpublished. (Pl.’s Rep. Br. at 5 n.1.) The Commissioner

sought and obtained permission to file a sur-reply addressing this argument. (R. 31.)

Plaintiff then filed a reply to the sur-reply (R. 33), which the Commissioner moved to strike

(R. 34), prompting plaintiff to file a request to file a response to the sur-reply and motion

(R. 35).

         Again: citation of unpublished decisions is permitted in this court. No special

“warning” is required; the court is able to apprehend that decisions contained in the

Federal Appendix are non-precedential. Counsel may, if he wishes, point out that cases

relied upon by the Commissioner are unpublished and thus do not bind the court. But the

court may consider those decisions for their persuasive value, particularly when they

apply settled circuit law to similar facts.

         Plaintiff’s motion to dismiss the Commissioner’s motion for sanctions [sic], 2 the

Commissioner’s motion to strike, and plaintiff’s motion for leave to file a response will all

be denied. On to the merits.

C.       Plaintiff’s Arguments

         1.     Credibility

                a.    Legal Standards

         In considering a claimant’s statements regarding his symptoms and limitations, the

ALJ must follow a two-step process. First, the ALJ must determine whether the claimant

suffers from a medically determinable impairment that could reasonably be expected to

produce the alleged symptoms. SSR 16-3p, 2016 SSR LEXIS 4, at *5. Second, if the



2
    The Commissioner did not move for sanctions in this case.
                                              14

           Case 1:20-cv-00732-LA Filed 08/04/21 Page 14 of 45 Document 36
claimant has such an impairment, the ALJ must evaluate the intensity and persistence of

the symptoms to determine the extent to which they limit the claimant’s ability to function.

Id. at *9. If the statements are not substantiated by objective medical evidence, the ALJ

must evaluate the intensity, persistence, and limiting effects of the alleged symptoms

based on the entire record and considering a variety of factors, including the claimant’s

daily activities; factors that precipitate and aggravate the symptoms; the type, dosage,

effectiveness, and side effects of any medication the claimant takes; and other treatment

the claimant has received for relief of the pain or other symptoms. Id. at *18-19. “The

determination or decision must contain specific reasons for the weight given to the

individual’s symptoms, be consistent with and supported by the evidence, and be clearly

articulated so the individual and any subsequent reviewer can assess how the adjudicator

evaluated the individual’s symptoms.” Id. at *26. So long as the ALJ gives specific

reasons supported by the record, the court will overturn his credibility determination only

if it is “patently wrong.” Deborah M. v. Saul, 994 F.3d 785, 798 (7th Cir. 2021).

              b.     ALJ’s Findings

       The ALJ followed the two-step process in this case (Tr. at 23), finding that while

plaintiff’s impairments could reasonably be expected to cause the alleged symptoms,

plaintiff’s statements concerning the intensity, persistence, and limiting effects of those

symptoms were “not entirely consistent with the medical evidence and other evidence in

the record for the reasons explained in this decision.” (Tr. at 24.) The ALJ noted that

plaintiff alleged disability due to knee and shoulder problems, arthritis in various parts of

his body, chronic pain, bipolar disorder, panic attacks, and a sleep disorder. Plaintiff




                                             15

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 15 of 45 Document 36
indicated that he took various medications, which caused side effects including

drowsiness and dizziness. (Tr. at 24.)

       In a pre-hearing function report, plaintiff alleged pain in the shoulder and knees,

and trouble sitting, walking, or standing.        Overall, he reported difficulty with lifting,

squatting, bending, standing, reaching, walking, sitting, kneeling, climbing stairs, and

completing tasks. He reported that he could only walk a couple blocks at a time before

needing to rest, and that he used a cane and walker. He further reported pain every day

despite medication. Mentally, he reported trouble with concentrating, completing tasks,

memory, understanding, following instructions, and getting along with others. (Tr. at 24.)

       At the hearing, plaintiff testified that he could sit for 20-30 minutes before needing

to stand and stand for 20-40 minutes before needing to sit. He alleged leg cramps and

stiffness causing shooting pain. He also alleged continued pain in his left shoulder despite

surgery and use of pain cream. He had trouble reaching and lifting anything heavy; he

could hold a gallon milk for only a few seconds. He took a muscle relaxer for pain in his

knees and back, wore braces on both knees every day, and made use of a cane. He

testified that mentally he had violent outbursts and problems being around others. He

had poor concentration and got distracted easily. (Tr. at 24.)

       The ALJ acknowledged that the record documented plaintiff’s history of chronic

bilateral knee and shoulder pain, with imaging revealing degenerative changes in the left

shoulder, degenerative disc disease of the lumbar spine, and arthritis in the knees. (Tr.

at 24.) He received shoulder injections and later underwent left shoulder surgery. (Tr. at

24-25.) He also received medication and chiropractic care. (Tr. at 25.)




                                             16

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 16 of 45 Document 36
       Nevertheless, the ALJ concluded that the overall record did not support the extent

to which plaintiff alleged he was limited. Regarding his shoulder, the ALJ noted that

following his surgery plaintiff reported doing well, with improved range of motion and full

strength. He was instructed to follow up as needed, and the record documented no further

orthopedic treatment for the left shoulder. (Tr. at 25.)

       Plaintiff sought only periodic orthopedic treatment for his knee pain, with

instructions to lose weight before undergoing any surgery. Plaintiff reported use of a

cane, and his providers prescribed Voltaren gel and injections.         While he exhibited

reduced range of motion on exam, he was otherwise observed to be in no distress with

only mild edema and intact sensation. (Tr. at 25.)

       The ALJ indicated that the primary care notes documented that plaintiff was

continually observed to be in no distress, suggesting that his pain was not as severe or

frequent as alleged. While he did show decreased range of motion, tenderness, and

reduced reflexes, at various visits he exhibited only mild edema and no focal neurological

deficits. He also showed normal range of motion of the spine with negative straight leg

raise testing; even when he did show decreased range of motion of the spine, he still

exhibited negative straight leg raise testing, 1+ reflexes, and normal strength. (Tr. at 25.)

Similarly, at the October 2017 consultative exam, plaintiff reported knee and shoulder

pain and was observed to have an antalgic gait, reduced squat, and reduced range of

motion of the knees, but he displayed full range of motion of the shoulders despite pain,

normal use of the hands, full range of motion of the spine, 5/5 strength, intact sensation,

and symmetrical reflexes. (Tr. at 25-26.)




                                             17

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 17 of 45 Document 36
       The ALJ further noted that plaintiff’s daily activities were not as limited as one

would expect given his complaints of disabling symptoms and limitations. For instance,

plaintiff reported that he was able to go swimming and ride his bike every day weather

permitting. The record also documented that plaintiff was able to hunt, fish, cook, clean,

shop, and do things outdoors without any reported difficulty. The ALJ found that this

evidence suggested a greater functional ability than alleged. Further, although plaintiff

alleged inability to stand or walk for long periods, the record failed to document muscle

atrophy or wasting consistent with those allegations, suggesting that plaintiff’s inability to

perform these activities was not as severe as alleged. (Tr. at 26.)

       The record documented that plaintiff sought primary care treatment for mental

conditions, reporting symptoms of irritability and insomnia, and receiving medications.

However, despite his reported symptoms, plaintiff was alert with only mildly pressured

speech and good eye contact. Other treatment visits revealed normal mood, normal

affect, and normal behavior. (Tr. at 26.)

       In 2018, plaintiff began counseling for his symptoms, and his mental status was

generally within normal limits, with plaintiff observed to be cooperative with normal

grooming, euthymic mood, normal affect, full orientation, normal memory, and fair to good

attention and concentration. He reported that his panic attacks improved with treatment.

The ALJ also noted that despite his reports of poor sleep, plaintiff was regularly observed

to be alert and oriented, suggesting that his sleep was not as poor as alleged. (Tr. at 26.)

       Plaintiff also attended a psychiatric evaluation in connection with his application,

reporting a history of bipolar disorder and ADHD with symptoms of mood swings, poor

sleep, panic attacks, irritability, and anger. On exam, he was observed to be cooperative



                                             18

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 18 of 45 Document 36
with a clean and tidy appearance. He demonstrated difficulty with delayed memory recall,

but he was able to perform immediate recall and digit forward/backward testing. He was

also able to complete serial calculations and was noted to have a clear sensorium. (Tr.

at 27.)

          The ALJ concluded that due to his impairments, including obesity, degenerative

disc and joint disease, pain, and reduced range of motion, plaintiff could not sustain the

lifting, standing, or walking requirements of light or greater exertional work. However, the

overall evidence, including the lack of distress, improvement with shoulder surgery,

generally normal muscle strength, and the extent of his daily activities (e.g., walking two

blocks without a cane, cooking, cleaning, swimming, riding a bike, and hunting),

suggested that plaintiff was still capable of performing work at the level reflected in the

RFC. 3 (Tr. at 27.)

          Importantly, the ALJ did not entirely reject plaintiff’s statements. The ALJ accepted

that plaintiff’s shoulder pain limited his ability to reach overhead. His obesity, back and

knee impairments, and need for a cane limited his ability to climb, engage in postural

movements, and work at unprotected heights or with hazardous machinery. The ALJ

acknowledged plaintiff’s alleged use of a cane and a walker, noting that the record failed

to document a prescription for a walker, and plaintiff had not been documented to make

use of such a device during treatment. The ALJ thus found that use of a walker was not

medically necessary. The ALJ accommodated plaintiff’s difficulties with ambulation by

giving him a sit/stand option with the ability to use a cane for ambulation, while noting that



3
 The ALJ wrote that plaintiff “is still capable of performing light [sic] work.” (Tr. at 27.)
This appears to be a typographical error.

                                               19

           Case 1:20-cv-00732-LA Filed 08/04/21 Page 19 of 45 Document 36
the overall record, including plaintiff’s activities, suggested that plaintiff did not need a

cane for balance and support, only for ambulation. 4 (Tr. at 27.)

       The ALJ also accommodated plaintiff’s mental conditions and related difficulties

with irritability, getting along with others, concentrating, and remembering things, finding

him incapable of performing complex work with regular interaction with others. Still, the

overall record, including plaintiff’s conservative psychiatric treatment history, generally

normal mental status findings, and the extent of his daily activities, suggested that plaintiff

could perform routine tasks, make simple work-related decisions, and frequently interact

with supervisors, occasionally interact with coworkers, and incidentally interact with the

public. (Tr. at 27.)

       Finally, the ALJ considered plaintiff’s allegations of medication side effects, such

as dizziness and drowsiness. The ALJ noted that the record failed to document such

complaints on a consistent basis; indeed, at times plaintiff denied side effects. (Tr. at 27.)

Moreover, plaintiff was often observed to be alert and oriented, suggesting that his

subjective complaints were not as severe as alleged. 5 (Tr. at 28.)




4
  Later in his decision, the ALJ gave great weight to the opinions of the agency medical
reviewers, Drs. Shaw and Chang, that plaintiff could perform sedentary work with similar
limitations. The ALJ found these opinions generally consistent with the overall record,
including plaintiff’s lack of distress, improvement with shoulder surgery, generally normal
muscle strength, and the extent of his daily activities. The ALJ found that the record also
documented a limitation in reaching due to shoulder pain and the need for a cane. (Tr.
at 28.) Plaintiff does not challenge the ALJ’s evaluation of the opinion evidence.
5
 The ALJ also considered the statements from plaintiff’s father, giving them only some
weight, noting that the father was not medically trained, was not a disinterested third party,
and some of his contentions were unsupported by the record. (Tr. at 28-29.) Plaintiff
does not challenge this finding.
                                              20

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 20 of 45 Document 36
              c.     Analysis

       Plaintiff contends that, while the ALJ set out the two-step credibility test, he then

merely relied on the condemned “not entirely consistent” template language to complete

the assessment. (Pl.’s Br. at 5, citing Tr. at 24.) The Seventh Circuit has criticized such

templates as “meaningless boilerplate,” Parker v. Astrue, 597 F.3d 920, 922 (7th Cir.

2010), but their use is harmless where the ALJ otherwise sets forth the correct legal

standards, e.g., Harris v. Saul, 835 Fed. Appx. 881, 886 (7th Cir. 2020), and goes on to

provide specific reasons for his conclusion, e.g., Burmester v. Berryhill, 920 F.3d 507,

510 (7th Cir. 2019); Loveless v. Colvin, 810 F.3d 502, 508 (7th Cir. 2016); Pepper v. Colvin,

712 F.3d 351, 367-68 (7th Cir. 2013); see also Lacher v. Saul, 830 Fed. Appx. 476, 478

(7th Cir. 2020) (“[T]he phrase ‘not entirely credible’ (or ‘not entirely consistent’) is

meaningless only when the ALJ gives no legitimate reasons for discrediting the claimant’s

testimony.”). As Judge Joseph has noted, in such cases, “Plaintiffs would do better to

forgo challenging the boilerplate and instead focus on what the ALJ actually does in the

decision.” Seibel v. Saul, No. 19-CV-643, 2020 U.S. Dist. LEXIS 63029, at *20 (E.D. Wis.

Apr. 8, 2020).

       Here, plaintiff ignores virtually everything the ALJ said after the template language.

As indicated in section b. above, the ALJ’s decision includes a detailed discussion of the

evidence, several specific reasons why plaintiff’s claims were not fully consistent with the

record, and an explanation as to how plaintiff’s credible limitations were accommodated

in the RFC.

       Plaintiff faults the ALJ for failing to lay out all of his primary symptoms, instead

providing a cursory summary. (Pl.’s Br. at 6, 7.) But an ALJ is permitted to summarize;



                                             21

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 21 of 45 Document 36
he need not discuss every piece of evidence and testimony presented. See Gedatus,

994 F.3d at 901 (citing Terry v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009)). In any event,

the ALJ’s decision here includes three paragraphs detailing plaintiff’s allegations from his

pre-hearing reports and hearing testimony. (Tr. at 24 ¶¶ 2-4.)

       Plaintiff accuses the ALJ of providing a one-sided view of some of the medical

evidence, but he does not identify any evidence the ALJ allegedly ignored or

misinterpreted. (Pl.’s Br. at 6, 7.) Nor does he acknowledge that the ALJ credited some

of his claims, finding him more limited than any medical source opined. In addition to

limiting plaintiff to sedentary work (sitting most of the day) with postural and environmental

limitations, as suggested by Dr. Chang, the ALJ added a sit/stand option, overhead

reaching limitation, and use of a cane for ambulation. See Burmester, 920 F.3d at 510

(“This finding was more limiting than that of any state agency doctor or psychologist,

illustrating reasoned consideration given to the evidence Burmester presented.”).

       Plaintiff alleges that the ALJ made no attempt to explain what weight was given to

his testimony, reports, and symptoms, and why his corresponding subjective limitations

were inconsistent with the medical evidence of record. (Pl.’s Br. at 6-7.) An ALJ need

not assign particular weight to each specific allegation a claimant makes. See Shideler

v. Astrue, 688 F.3d 306, 312 (7th Cir. 2012) (noting that “an ALJ’s credibility findings need

not specify which statements were not credible”); Lemerande v. Berryhill, No. 17-C-190,

2018 U.S. Dist. LEXIS 30303, at *10 (E.D. Wis. Feb. 26, 2018) (“An ALJ is not a polygraph

machine that assesses each statement individually. That kind of detail is neither required

nor necessary for judicial review.”). Moreover, as indicated above, the ALJ pointed out

several inconsistencies between plaintiff’s allegations and the other evidence of record;



                                             22

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 22 of 45 Document 36
plaintiff ignores the ALJ’s four-page discussion, instead nitpicking at his use of boilerplate

language in the introductory portion of the RFC analysis.

       Plaintiff’s claim that the ALJ made no attempt to provide specific reasons for his

conclusion is simply wrong. (Pl.’s Br. at 7; Pl.’s Rep. Br. at 6-7.) For instance, the ALJ

contrasted plaintiff’s complaints of severe pain with the lack of distress noted by his

providers, his complaints of severe shoulder limitations with the documented

improvement in this condition following surgery, his claimed weakness with the generally

normal muscle strength noted on exams, his claimed need for a cane for balance and

support with his reported daily activities such as hunting, and his alleged medication side

effects with the lack of documentation in the medical records and his appearance during

exams. These reasons track the factors set forth in SSR 16-3p, and plaintiff makes no

attempt to claim that they lack the support of substantial evidence. Indeed, he does not

even acknowledge that the findings were made.

       Plaintiff notes that an ALJ cannot reject a claimant’s testimony just because it lacks

objective medical support, but he develops no argument that the ALJ violated that rule

here. (Pl.’s Br. at 7.) As indicated, the ALJ considered the entire record in reaching his

conclusion, not just the objective medical evidence.

       In reply, plaintiff contends that the ALJ ignored his symptoms referenced in the

medical records and failed to make certain connections between the medical evidence

and his alleged symptoms and limitations. (Pl.’s Rep. Br. at 2.) But “ALJs need not

comment on every line of every physician’s treatment notes.” Kolar v. Berryhill, 695 Fed.

Appx. 161, 161-62 (7th Cir. 2017). Here, the ALJ provided a detailed summary of plaintiff’s




                                             23

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 23 of 45 Document 36
medical treatment, including his reports of pain and limitation. (Tr. at 25-26.) Plaintiff fails

to explain how any of the evidence he cites compels additional limitations.

       Plaintiff also alleges in reply that the ALJ failed to address his right shoulder

problem (Pl.’s Rep. Br. at 2), but the ALJ found that plaintiff’s “shoulder pain further limits

[him] to positions where he can occasionally reach overhead bilaterally and can perform

all other reaching frequently.” (Tr. at 27, emphasis added.) Plaintiff does not say what

more the ALJ needed to do to accommodate his right shoulder. Plaintiff further alleges

that the ALJ overlooked his knee pain and instability (Pl.’s Rep. Br. at 2-3), but the ALJ

specifically considered this impairment in finding that plaintiff could not sustain the

standing and walking required of light work, and that he was further limited to only

occasional climbing of ramps and stairs; occasional kneeling, crouching, and crawling;

and needed a cane for ambulation. (Tr. at 27.)

       Plaintiff contends that the ALJ also failed to address his concentration problems

(Pl.’s Rep. Br. at 3), but the ALJ considered that allegation too, contrasting it with plaintiff’s

psychiatric treatment history, the generally normal mental status exams, and the extent

of his daily activities. Plaintiff notes that a claimant’s ability to pay attention in a doctor’s

office does not mean he can do so at work (Pl.’s Rep. Br. at 3, citing Crump v. Saul, 932

F.3d 567, 571 (7th Cir. 2019)), but the ALJ also relied on plaintiff’s extensive daily

activities, not just his appearance at medical appointments.

       Plaintiff argues that this type of reliance on daily activities is not allowed in the

Seventh Circuit (Pl.’s Rep. Br. at 4), but that is incorrect. While the Seventh Circuit has

“warned against equating the activities of daily living with those of a full-time job,” Hill v.

Colvin, 807 F.3d 862, 869 (7th Cir. 2015), “it is entirely permissible to examine all of the



                                               24

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 24 of 45 Document 36
evidence, including a claimant’s daily activities, to assess whether ‘testimony about the

effects of his impairments was credible or exaggerated.’” Alvarado v. Colvin, 836 F.3d

744, 750 (7th Cir. 2016) (quoting Loveless, 810 F.3d at 508). In other words, while it would

be improper to say, “the claimant can perform this range of activities, therefore he can

work,” Fifield v. Berryhill, No. 17-C-81, 2017 U.S. Dist. LEXIS 188816, at *53 (E.D. Wis.

Nov. 15, 2017) (citing Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013)), it is entirely

appropriate to say, “the claimant can perform this range of activities, therefore he can do

more than he claims,” id. (citing Pepper, 712 F.3d at 369); see also Densow v. Saul, No

20-2327, 2021 U.S. App. LEXIS 17511, at *10 (7th Cir. June 11, 2021) (“The ALJ,

however, did not impermissibly equate those activities to full-time work. He addressed

Densow’s activities in the context of assessing whether her symptoms were as limiting as

she alleged.”) (citing Jeske, 955 F.3d at 592-93). The ALJ followed the proper course

here, contrasting plaintiff’s complaints of disabling symptoms and limitations with his

activities, which “suggest[ed] a greater functional ability than alleged.” (Tr. at 26.) The

ALJ similarly contrasted those activities with plaintiff’s alleged inability to concentrate and

remember things. (Tr. at 27.)

       Finally, plaintiff contests in reply the ALJ’s reliance on the absence of muscle

wasting, noting that unlike the hypothetical claimant mentioned in SSR 16-3p, 6 he did not

claim to be limited to walking a few minutes per day. (Pl.’s Rep. Br. at 5-6.) But plaintiff



6
 “For example, an individual with reduced muscle strength testing who indicates that for
the last year pain has limited his or her standing and walking to no more than a few
minutes a day would be expected to have some signs of muscle wasting as a result. If
no muscle wasting were present, we might not, depending on the other evidence in the
record, find the individual’s reduced muscle strength on clinical testing to be consistent
with the individual’s alleged impairment-related symptoms.” SSR 16-3p, 2016 SSR
LEXIS 4, at *12.
                                              25

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 25 of 45 Document 36
did allege significant limitation in his ability to stand and walk, so it is hard to see how the

ALJ erred by including this observation in his analysis.

       For all of these reasons, I find no reversible error in the ALJ’s analysis of plaintiff’s

statements regarding his symptoms and limitations.

       2.     CPP

              a.      Legal Standards

       As a general rule, both the hypothetical posed to the VE and the ALJ’s RFC

assessment must incorporate all of the claimant’s limitations supported by the record,

including even moderate limitations in concentration, persistence, or pace (“CPP”). E.g.,

Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014). The Seventh Circuit has indicated that

the best way to do that is by including the specific limitations—like CPP—in the

hypothetical and RFC. E.g., Crump, 932 F.3d at 570. The court of appeals has further

explained that restricting the claimant to unskilled work is generally not enough to account

for moderate CPP limitations. Id.       This is so because “observing that a person can

perform simple and repetitive tasks says nothing about whether the individual can do so

on a sustained basis, including, for example, over the course of a standard eight-hour

work shift.” Id.

       But this does not mean the ALJ is required to use any “magic words” in formulating

RFC. E.g., Lothridge v. Saul, 984 F.3d 1227, 1233 (7th Cir. 2021). In Martin v. Saul, 950

F.3d 369, 374 (7th Cir. 2020), for instance, the court found no reversible error where “the

ALJ tailored Martin’s RFC to her CPP limitations without assuming that restricting her to

unskilled work would account for her mental health impairments.” In Jozefyk v. Berryhill,

923 F.3d 492, 498 (7th Cir. 2019), the court affirmed where the claimant’s CPP limitations



                                              26

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 26 of 45 Document 36
surfaced only when around other people, and the RFC limited interactions with others. In

Pavlicek v. Saul, 994 F.3d 777, 783 (7th Cir. 2021), the court affirmed where a medical

source adequately “translated” the moderate CPP limitations into an RFC assessment.

Finally, the court of appeals has concluded that CPP errors may be deemed harmless

where the claimant fails to identify additional limitations the ALJ should have included.

See Pavlicek, 994 F.3d at 784; Jozefyk, 923 F.3d at 498.

              b.     ALJ’s Findings

       In the present case, at step three, the ALJ found:

       With regard to concentrating, persisting, or maintaining pace, the claimant
       has a moderate limitation. The claimant has reported having difficulty
       paying attention, concentrating, and completing tasks. Yet, during
       treatment, the claimant was noted to have fair to good attention and
       concentration. At his consultative examination, the claimant was also noted
       to have a clear sensorium with the ability to complete serial calculations.
       The claimant is also able to cook, clean, shop, manage funds, go hunting,
       and go fishing, suggesting no more than moderate limitation in this area.

(Tr. at 22, record citations omitted.)

       The ALJ then stated that the “paragraph B” criteria of the mental impairment

Listings are not a residual functional capacity assessment, that the mental RFC

assessment used at steps four and five requires a more detailed assessment, and that

the RFC here reflected the degree of limitation found under the paragraph B analysis.

(Tr. at 23.) As indicated above, the mental RFC limited plaintiff to simple, routine, and

repetitive tasks; simple work-related decisions; and frequent contact with supervisors,

occasional interaction with co-workers, and incidental interaction with the public. (Tr. at

23.)

       The ALJ later explained that plaintiff’s mental conditions and related difficulties with

irritability, getting along with others, concentrating, and remembering things precluded

                                              27

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 27 of 45 Document 36
him from performing complex work with regular interaction with others. However, given

his conservative psychiatric treatment history, the generally normal mental status

findings, and the extent of his daily activities, the ALJ found that plaintiff could perform

routine tasks, make simple work-related decisions, and frequently interact with

supervisors, occasionally interact with coworkers, and incidentally interact with the public.

(Tr. at 27.)

         The ALJ also credited the opinions of the agency psychological reviewers, Drs.

Alvarado and Palreddy, that plaintiff had only moderate mental limitations and was

capable of performing simple tasks with limited social interaction. The ALJ noted that

these opinions came from doctors familiar with social security regulations and were based

on a review of the evidence available at the time. The ALJ found the conclusion of only

moderate limitations and an ability to perform simple tasks with limited social interaction

generally consistent with the overall record, for the reasons stated earlier. However, the

ALJ gave little weight to the finding that plaintiff could have only occasional supervision,

finding that limitation inconsistent with plaintiff’s conservative treatment history,

improvement in panic with treatment, and generally normal mental status exams. (Tr. at

28.) 7

               c.     Analysis

         Plaintiff argues that, after the step three determination, the ALJ made no further

mention of CPP and appears to have excluded from the RFC any limitations related to

the moderate CPP finding. (Pl.’s Br. at 9; Pl.’s Rep. Br. at 8-9.) He contends that the




7
 The ALJ gave little weight to the report from Dr. Bard, the consultative psychological
examiner, as she deferred to analysis of plaintiff’s physical problems. (Tr at 29.)
                                             28

          Case 1:20-cv-00732-LA Filed 08/04/21 Page 28 of 45 Document 36
limitation to simple, routine, and repetitive tasks, if intended to account for his moderate

CPP limitation, would be legally insufficient under Crump and like cases. Finally, plaintiff

argues that the medical evidence supports additional restrictions given his long history of

attention deficit hyperactivity and pain disorder affecting his CPP. (Pl.’s Br. at 9.)

       As with his first argument, plaintiff overlooks much of the ALJ’s analysis of mental

RFC. The ALJ accepted that plaintiff’s mental conditions and related difficulties with

irritability, getting along with others, concentrating, and remembering things precluded

him from performing complex work with regular interaction with others. But the ALJ went

on to explain that plaintiff’s conservative psychiatric treatment history, generally normal

mental status findings, and extensive daily activities suggested that he could perform

work involving routine tasks, simple work-related decisions, and limited interaction with

others. See Urbanek v. Saul, 796 Fed. Appx. 910, 915 (7th Cir. 2019) (“The record also

shows that, despite Urbanek’s complaints . . . of difficulties with concentration and fatigue

. . . he engaged in many simple routine tasks on a daily basis.”).

       The ALJ also accepted the opinions of the agency psychological consultants, who

opined that plaintiff could handle unskilled work.       The consultants explained in the

narrative portions of their reports that despite his moderate limitations in the areas of

understanding/memory, CPP, and social interaction, plaintiff could manage simple short

instructions and limited social contact. (Tr. at 124-25.) The RFC included appropriate

limitations, consistent with these findings. See Burmester, 920 F.3d at 511 (“[A]n ALJ

may reasonably rely upon the opinion of a medical expert who translates these findings

into an RFC determination.”).




                                             29

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 29 of 45 Document 36
       Plaintiff argues that the exception recognized in Burmester does not apply here

(Pl.’s Br. at 10), but he fails to explain why. He contends that, as in Crump, limiting him

to simple, routine, and repetitive tasks, with few workplace changes, was not enough.

(Pl.’s Br. at 10.) But plaintiff overlooks the complete mental RFC the ALJ adopted in this

case, which included limitations to simple work-related decisions and limited interactions

with others. As plaintiff himself testified at the hearing, his primary mental difficulties were

angry outbursts and problems being around people.              (Tr. at 63.)   The ALJ’s RFC

significantly limited plaintiff’s interaction with others, particularly coworkers and the public.

       Plaintiff contends that the evidence demanded additional restrictions including

inability to maintain CPP for a two-hour segment, even in unskilled employment, and that

he would be off task over 10% of the workday. (Pl.’s Br. at 10; Pl.’s Rep. Br. at 11.) But

plaintiff fails to explain the basis for such limitations.      Under agency regulations, a

“moderate” limitation means functioning in that area is “fair,” which in ordinary usage does

not mean bad or inadequate.          Pavlicek, 994 F.3d at 783.        Thus, the consultants’

“moderate” findings provide no basis for concluding that plaintiff is unable to maintain

concentration for a two-hour segment. See id. (stating that “a ‘moderate’ limitation in

performing at a consistent pace seems consistent with the ability to perform simple,

repetitive tasks at a consistent pace”). Aside from the “moderate” limitations found by the

agency psychological consultants, plaintiff cites no evidence that he is unable to maintain

attention and concentration for a two-hour segment. Nor does he cite any evidence or

medical opinion supporting a 10% time-off-task limitation (or any other specific limitation

the ALJ failed to include). See Lockett v. Saul, 834 Fed. Appx. 236, 239 (7th Cir. 2020)

(“Lockett cannot show a need for pace-specific restrictions in his residual functional



                                               30

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 30 of 45 Document 36
capacity simply because of the ‘moderate’ designation; he must have evidence of that

need, and he cites none.”).

       Plaintiff references his history of ADHD and pain disorder, with a long string cite

from the record (Pl.’s Rep. Br. at 10), but the ALJ acknowledged these conditions (Tr. at

24, 27), and plaintiff develops no argument that they required the inclusion of specific

limitations, such as time-off-task. See Richards v. Berryhill, 743 Fed. Appx. 26, 30 (7th

Cir. 2018) (“[P]ointing to various diagnoses and complaints and saying that they might

hinder Richards is insufficient to establish the existence of a functional limitation.”). Thus,

even if the ALJ should have more thoroughly explained how he incorporated the CPP

limitations into the RFC, any error was harmless.

       3.     Impairments in Combination

              a.     Legal Standards

       In determining RFC, the ALJ must account for all of the claimant’s impairments,

even those that are not severe in isolation. E.g., Murphy v. Colvin, 759 F.3d 811, 820 (7th

Cir. 2014); see also Denton v. Astrue, 596 F.3d 419, 423 (7th Cir. 2010) (“When

determining a claimant’s RFC, the ALJ must consider the combination of all limitations on

the ability to work, including those that do not individually rise to the level of a severe

impairment.”). This includes any functional limitations resulting from a claimant’s obesity.

E.g., Pepper, 712 F.3d at 364. However, failure to specifically discuss obesity may be

deemed harmless where the ALJ relies on the opinion of a doctor who considered this

impairment, id. at 364-65 (citing Prochaska v. Barnhart, 454 F.3d 731, 736-37 (7th Cir.

2006), or where the claimant fails to specify how his obesity further impairs his ability to

work, id. at 365 (citing Skarbek v. Barnhart, 390 F.3d 500, 504 (7th Cir. 2004)).



                                              31

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 31 of 45 Document 36
              b.      ALJ’s Findings

       As indicated above, the ALJ considered plaintiff’s statements, the medical records,

and the opinion evidence in determining RFC. (Tr. at 23-29.) He specifically explained

that plaintiff’s obesity, back and knee impairments, and need for a cane limited his ability

to climb, engage in postural movements, and work at unprotected heights or with

hazardous machinery. (Tr. at 27.) He concluded that the RFC “is supported by the overall

record and has been assessed based on all the evidence with consideration of the

limitations and restrictions imposed by the combined effects of all the claimant’s medically

determinable impairments as required by SSR 96-8p.” (Tr. at 28.)

              c.      Analysis

       Plaintiff argues that the ALJ identified his severe impairments in very broad terms,

in what results in an attempt to minimize those impairments. (Pl.’s Br. at 10.) For

instance, the ALJ found that plaintiff had degenerative disc disease of the lumbar spine,

but he did not expound on what that impairment entailed (“spinal stenosis at L3-L4”).

(Pl.’s Br. at 11.) Plaintiff contends that the ALJ also should have more graphically

described his bilateral knee impairments as “bone on bone” and a “complete collapse” of

the medial joint space bilaterally. (Pl.’s Br. at 11.)

       “Conditions must not be confused with disabilities. The social security disability

benefits program is not concerned with health as such, but rather with ability to engage

in full-time gainful employment.” Gentle v. Barnhart, 430 F.3d 865, 868 (7th Cir. 2005).

Absent some indication that the ALJ’s identification of the impairments resulted in the

omission of additional work-related limitations from the RFC, any error was harmless.

See Castile v. Astrue, 617 F.3d 923, 927 (7th Cir. 2010) (holding that any error at step two



                                              32

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 32 of 45 Document 36
was harmless where the ALJ considered all impairments, severe and non-severe, in

determining RFC); Niemer v. Saul, No. 19-CV-627, 2020 U.S. Dist. LEXIS 18773, at *6-7

(E.D. Wis. Fed. 5, 2020) (“So long as the ALJ properly considered all of Niemer’s alleged

disabling symptoms in formulating the RFC, it matters little which impairment the

symptoms stemmed from.”). The ALJ acknowledged plaintiff’s use of knee braces and a

cane for standing/walking (Tr. at 24), and he limited plaintiff to sedentary work, which is

primarily done seated, with a sit/stand option and permitting use of a cane for ambulation

(Tr. at 23). Plaintiff identifies no additional work limitations the ALJ should have included

because of his knees or his back.

       Plaintiff also faults the ALJ for failing to account for his obesity, but in making this

argument he again picks out one snippet from the decision. (Pl.’s Br. at 11, quoting Tr.

at 25: “The undersigned has thus considered any added or cumulative effects the

claimant’s obesity played on his ability to function.”.) Later in his decision, the ALJ

explained that due to the combination of obesity, degenerative disc disease, and

degenerative joint disease, plaintiff could not handle the lifting, standing, or walking

requirements of light or greater work. (Tr. at 27.) The ALJ further explained that the

combination of these impairments limited plaintiff’s ability to climb, engage in postural

movements, and work around heights or hazards. (Tr. at 27.) Plaintiff ignores this

discussion.

       Moreover, plaintiff fails to identify any additional limitations the ALJ should have

included due to his obesity. See Skarbek, 390 F.3d at 504 (“Notably, Skarbek does not

specify how his obesity further impaired his ability to work, but speculates merely that his

weight makes it more difficult to stand and walk.”). Plaintiff compares his case to Martinez



                                              33

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 33 of 45 Document 36
v. Astrue, 630 F.3d 693, 698-99 (7th Cir. 2011), but in that case the ALJ found that an

obese claimant with a bad knee could nevertheless perform a range of light work, which

requires a good deal of standing and walking. See Rider v. Astrue, No. 09-cv-575, 2010

U.S. Dist. LEXIS 45136, at *13 (W.D. Wis. May 7, 2010), rev’d sub nom., Martinez v.

Astrue, 630 F.3d 693 (7th Cir. 2011). The ALJ limited plaintiff to sedentary work in this

case, done primarily in a seated position.

       Finally, plaintiff overlooks the ALJ’s reliance on the opinions from Dr. Shaw, who

specifically considered plaintiff’s obesity in concluding that plaintiff could handle

sedentary work (Tr. at 88), and Dr. Chang, who also considered plaintiff’s obesity in

limiting him to sedentary work (Tr. at 120) and in restricting him from working at

unprotected heights and operating dangerous machinery (Tr. at 122). Both doctors noted

that plaintiff’s BMI exceeded 40 (Tr. at 88, 120), yet they still found him capable of a range

of full-time sedentary work. See Skarbek, 390 F.3d at 504 (“Additionally, the ALJ adopted

the limitations suggested by the specialists and reviewing doctors, who were aware of

Skarbek’s obesity.”). Plaintiff cites no medical opinion suggesting greater limitations. See

Best v. Berryhill, 730 Fed. Appx. 380, 382 (7th Cir. 2018) (“There is no error when there

is ‘no doctor’s opinion contained in the record [that] indicated greater limitations than

those found by the ALJ.’”) (quoting Rice, 384 F.3d at 382); Sienkiewicz v. Barnhart, 409

F.3d 798, 803 (7th Cir. 2005) (finding no error where both of the consulting physicians

who reviewed the claimant’s records opined that she could meet the requirements of light

work, and no doctor ever suggested that any greater limitation was required). Plaintiff

does not challenge the ALJ’s reliance on these opinions.




                                             34

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 34 of 45 Document 36
       4.     Listing

              a.     Legal Standards

       At step three of the sequential evaluation process, the ALJ determines whether

any of the claimant’s impairments qualify as conclusively disabling under the Listings. To

meet a Listing, the claimant must present evidence showing that he satisfies each of its

“criteria.” See Maggard v. Apfel, 167 F.3d 376, 379-80 (7th Cir. 1999). In considering

whether a claimant’s condition meets or equals a listed impairment, the ALJ must discuss

the Listing by name and offer more than a perfunctory analysis. Barnett v. Barnhart, 381

F.3d 664, 668 (7th Cir. 2004). Failure to provide such an analysis may be deemed

harmless, however, if the claimant has failed to present evidence showing that he meets

the criteria for the Listing. See, e.g., Sosinski v. Saul, 811 Fed. Appx. 380, 381 (7th Cir.

2020) (citing Jeske, 955 F.3d 589-91).

              b.     ALJ’s Findings

       The ALJ found that plaintiff’s back impairment did not meet or equal Listing 1.04

“because there is no evidence of nerve root compression with the required

characterizations, spinal arachnoiditis, or lumbar spinal stenosis with pseudoclaudication

and resulting in an inability to ambulate effectively as defined in listing 1.00B2b.” (Tr. at

21.) Pursuant to SSR 02-1p, the ALJ considered plaintiff’s obesity as an aggravating

factor but concluded that the medical evidence did not demonstrate that plaintiff’s obesity

contributed to any other severe impairment causing that impairment to meet or medically

equal a Listing. (Tr. at 22.)




                                             35

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 35 of 45 Document 36
                c.     Analysis

         Plaintiff argues that the ALJ’s discussion of Listing 1.04, quoted above, was

perfunctory. Plaintiff contends that the ALJ failed to acknowledge that imaging revealed

a spinal bone spur resulting in severe spinal stenosis at L3-L4. (Pl.’s Br. at 12 & Pl.’s

Rep. Br. at 12, citing Tr. at 801, 1062-63, 1070-71.) He contends the ALJ also overlooked

evidence of nerve root compression, including a CT scan indicating the bone spur

compressed his spinal cord, leg weakness, positive straight leg raises, sensory loss,

hyperactive reflexes, radiating pain, and difficulty ambulating. (Pl.’s Br. at 13 & Pl.’s Rep.

Br. at 12, citing Tr. at 929-30, 932-33, 936, 945, 948, 953, 1168, 1178, 1180, 1185, 1189,

1195.)

         Like his previous arguments, plaintiff fails to read the ALJ’s decision as a whole in

making his Listing claim. As the Seventh Circuit has noted, “when an ALJ explains how

the evidence reveals a claimant’s functional capacity, that discussion may doubly explain

how the evidence shows the claimant’s impairment is not presumptively disabling under

the pertinent listing.” Jeske, 955 F.3d at 590. In this case, the ALJ’s RFC discussion

“easily supports [his] step-three rejection of [plaintiff’s] claim of per se disability under

Listing 1.04.” Zellweger v. Saul, 984 F.3d 1251, 1255 (7th Cir. 2021).

         Plaintiff does not in his briefs set forth the elements of the Listing. Rather, he

provides a string cite from the record documenting various findings/symptoms, some of

which are required by the Listing and some of which are not. To satisfy Listing 1.04,

plaintiff must establish: a disorder of the spine (e.g., herniated nucleus pulposus, spinal

arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis,

vertebral fracture); resulting in compromise of a nerve root or the spinal cord; with



                                              36

          Case 1:20-cv-00732-LA Filed 08/04/21 Page 36 of 45 Document 36
evidence of nerve root compression characterized by neuro-anatomic distribution of pain,

limitation of motion of the spine, motor loss (atrophy with associated muscle weakness or

muscle weakness); accompanied by sensory or reflex loss; and, if there is involvement of

the lower back, positive straight-leg raising test (sitting and supine). 20 C.F.R. Part 404,

Subpt. P, App. 1, § 1.04 (2021); Zellweger, 984 F.3d at 1254. 8

       The ALJ did not overlook the CT imaging upon which plaintiff relies; 9 indeed, he

cited that scan as evidence of plaintiff’s severe lumbar spine impairment. (Tr. at 24, citing

Tr. at 1072.) While the ALJ did not detail the scan’s findings (“posterior spur L3-4 results

in at least moderate severe central canal stenosis”), he did not have to. See Woodson v.

Astrue, No. 09 CV 8028, 2010 U.S. Dist. LEXIS 88684, at *20 (N.D. Ill. Aug. 27, 2010)

(“Although Woodson is correct that an ALJ may not ignore a whole line of evidence that

favors the claimant, it is equally true that the ALJ need not mention every detail of the

medical record that supports the claimant.”) (citing Denton, 596 F.3d at 425). I see

nothing in the CT report specifically contradicting the ALJ’s finding of “no evidence of

nerve root compression.” See Jeske, 955 F.3d at 591 (“To start, no medical records or

other reports mentioned nerve root compression, nor did any of them indicate that all the

indicia of nerve root compression were present.”).




8
 “New regulations promulgated by the agency in 2021 no longer include Listing 1.04. But
for claims like [plaintiff’s] that were filed before April 2, 2021, the listing still applies.”
Densow, 2021 U.S. App. LEXIS 17511, at *3 n.1.
9
 The record shows that doctors ordered this scan, an abdominal CT, to investigate
plaintiff’s kidney stones. (Tr. at 711, 717-19, 801.) Plaintiff did not at that time actively
complain of neuropathy or paresthesias, the radiologist indicated that an MRI could be
performed for better characterization, and the treating doctor recommended plaintiff follow
up with his primary physician for further evaluation and possible treatment. (Tr. at 1063.)
                                              37

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 37 of 45 Document 36
       The ALJ later noted that plaintiff “has also shown normal range of motion in the

spine with negative straight leg raise testing (15F/24), and even when [plaintiff] has shown

decreased range of motion in the spine, he still exhibited negative straight leg raise

testing, 1+ reflexes, and normal strength (15F/5).” (Tr. at 25, citing Tr. at 952, 933.) The

ALJ further noted that at various visits for back pain plaintiff displayed tenderness but no

other musculoskeletal or neurological deficits. (Tr. at 26, citing 1090-92, 1098-1101,

1121-24.) At other visits plaintiff was noted to have no atrophy, no sensory deficit, and

normal muscle tone. 10 (Tr. at 26, citing Tr. at 1106.)

       Plaintiff cites an August 2018 note stating: “Unable to assess SLT because pt

states he can’t recline. Modified SLT in a seated position is positive.” (Tr. at 930.) 11 But

this single test is plainly insufficient to meet the Listing. See Jeske, 955 F.3d at 591 (“T]he

evidence showed inconsistent straight-leg raising tests—some positive and some

negative. And none of the records indicated whether the positive ones were positive in

both sitting and supine positions, as Listing 1.04(A) requires.”). Plaintiff also cites a July

2018 note documenting “trace” reflexes. (Tr. at 933.) But plaintiff fails to explain why this

single note satisfies the requirement of “sensory or reflex loss,” particularly given the

evidence of no sensory or neurological deficits cited by the ALJ. And none of the records

plaintiff cites document motor loss. In sum, plaintiff failed to produce evidence that he

met every element of the Listing, as it was his burden to do. See Hall v. Berryhill, 906

F.3d 640, 645 (7th Cir. 2018).



 The medical records indicate that plaintiff used a cane due to his knee arthritis and
10

obesity, not because of his back impairment. (See Tr. at 669.)

11
  The ALJ twice referenced this note (Tr. at 25, citing 15F/2 [930]; Tr. at 26, citing 15F/1
[929]), although he did not discuss the straight leg raise testing conducted at this visit.
                                              38

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 38 of 45 Document 36
       Finally, the ALJ gave great weight to the opinions of the agency medical

consultants, who concluded that plaintiff did not meet or equal a Listing.          Plaintiff

presented no medical opinion to the contrary. See Filus v. Astrue, 694 F.3d 863, 867 (7th

Cor. 2012) (“[Filus] disregards the opinions from the two state-agency physicians who

concluded that he did not meet or medically equal any listed impairment. Because no

other physician contradicted these two opinions, the ALJ did not err in accepting them.”).

In reply, plaintiff contends that the state agency failed to discover the July 2017 CT scan,

then argues that the ALJ’s failure to submit these imaging results to medical scrutiny also

requires remand. (Pl.’s Rep. Br. at 12.) Plaintiff is wrong. Dr. Chang considered this

evidence at the reconsideration level. (Tr. at 116, 123.) There is accordingly no basis for

remand to reconsider the Listings or the July 2017 imaging evidence.

       5.     VE’s Testimony

              a.     Legal Standards

       At step five of the sequential evaluation process, the burden shifts to the

Commissioner to establish that the claimant can perform other work that exists in

significant numbers in the national economy. To this end, the ALJ may rely on either the

Medical-Vocational Guidelines (“the Grids”), a chart that classifies a claimant as disabled

or not disabled based on age, education, and exertional ability, or obtain testimony from

a VE on jobs the claimant can still do. If the claimant cannot perform the full range of

work at a particular exertional level, use of the Grids is inappropriate and the ALJ must

consult a VE. See Fast v. Barnhart, 397 F.3d 468, 470 (7th Cir. 2005).

       The ALJ may accept the testimony of a VE in making a step-five determination, so

long as that testimony is reliable. Overman v. Astrue, 546 F.3d 456, 464 (7th Cir. 2008).



                                            39

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 39 of 45 Document 36
The ALJ is required to ask about conflicts between VE testimony and job information in

the DOT. SSR 00-04p, 2000 SSR LEXIS 8, at *9. The Seventh Circuit has held that,

where no one questions the VE’s foundation or reasoning at the hearing, the ALJ is

generally entitled to accept her conclusions. See Donahue v. Barnhart, 279 F.3d 441,

446 (7th Cir. 2002); see also Surprise v. Saul, 968 F.3d 658, 662 (7th Cir. 2020) (explaining

that an ALJ may accept a VE’s uncontradicted testimony absent obvious internal

conflicts).

              b.     ALJ’s Findings

       The ALJ noted that, if plaintiff had the capacity for a full range of sedentary work,

the Grids would direct a finding of not disabled.       However, given the existence of

additional limitations, the ALJ turned to a VE to determine the extent to which these

limitations eroded the unskilled sedentary occupational base. (Tr. at 30.)

       The VE testified that a person with plaintiff’s characteristics could perform the

requirements of representative occupations such as surveillance system monitor, with

150,000 national jobs; office clerk, with 95,000 national jobs; and information clerk, with

45,000 national jobs. (Tr. at 30.) Pursuant to SSR 00-04p, the ALJ determined that the

VE’s testimony was consistent with the DOT. The ALJ accepted the VE’s explanation

that any testimony on topics not addressed by the DOT was based on her professional

experience and education. (Tr. at 30.) As indicated above, plaintiff’s counsel did not at

the hearing question the VE’s job numbers or the DOT codes she provided.




                                             40

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 40 of 45 Document 36
              c.     Analysis

                     i.     Three Jobs Identified by the VE

       Plaintiff now raises issues with all three jobs identified by the VE. He first argues

that the surveillance system monitor (“SSM”) position no longer exists as described in the

DOT. 12 (Pl.’s Br. at 13.) He indicates that the DOT describes this as a government job

performed in public transportation terminals, which has changed significantly since the

DOT was last updated. (Pl.’s Br. at 14.) He states that the position is now called “gaming

surveillance officer” and is semi-skilled to skilled, beyond his RFC. (Pl.’s Br. at 15.) He

indicates that the Seventh Circuit has not addressed the unreliability of the DOT, but other

circuits have indicated that the DOT is almost obsolete and the “O*NET” should be

referenced to ensure up-to-date job descriptions are available. (Pl.’s Br. at 15, citing

Cunningham v. Astrue, 360 Fed. Appx. 606 (6th Cir. 2010).) Finally, plaintiff cites an article

in the Journal of Forensic Vocational Analysis suggesting that the SSM position no longer

exists in the national economy as an unskilled occupation. (Pl.’s Br. at 16; Pl.’s Rep. Br.

at 13-14.)

       The Seventh Circuit has noted that the DOT is outdated, see, e.g., Chavez v.

Berryhill, 895 F.3d 962, 965 (7th Cir. 2018), and suggested in dicta that it has been

superseded by the O*NET, see, e.g., Alaura v. Colvin, 797 F.3d 503, 507 (7th Cir. 2015).

However, the Seventh Circuit has not reversed based on DOT obsolescence alone, the

Social Security Administration specifically declined to adopt the O*NET, and courts have



12
  Plaintiff also contends that under SSR 00-4p the DOT’s description of occupations is
controlling over a VE’s opinion. (Pl.’s Br. at 14.) The Seventh Circuit has held that “the
ALJ must be entitled to accept testimony of a vocational expert whose experience and
knowledge in a given situation exceeds that of the Dictionary’s authors.” Donahue, 279
F.3d at 446.
                                             41

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 41 of 45 Document 36
rejected the notion that an ALJ must sua sponte check for conflicts with the O*NET. See

Ragland v. Berryhill, No. 17-C-0730, 2018 U.S. Dist. LEXIS 61864, at *33-35 (E.D. Wis.

Apr. 12, 2018) (collecting cases). Moreover, the Sixth Circuit has since backed away

from any suggestion that Cunningham requires rejection of the DOT:

       Recognizing the apparent confusion among some of the lower courts about
       whether the DOT continues to be a reliable source of information at step
       five, we clarify that the DOT data can establish the existence of jobs in the
       national economy in significant numbers. Although the court remanded to
       the ALJ in Cunningham for further consideration at step five, the panel did
       not conclude categorically that the DOT was an obsolete and unreliable
       source of job information. The current regulation governing this inquiry lists
       the DOT as a source of reliable job information. The regulation does not
       list O*NET as a reliable source. And, in fact, in 2010, the SSA determined
       that O*NET in its current form was not suitable for disability claims
       adjudication.

       What is more, in Kyle, published after Cunningham, we reiterated that the
       ALJ can rely on the DOT to establish that work exists in the national
       economy. 609 F.3d at 855. We follow Kyle here. And we note that no
       binding post-Cunningham decision from this court has remanded to the
       Commissioner based on a vocational expert’s reliance on the DOT.

O’Neal v. Comm’r of Soc. Sec., 799 Fed. App. 313, 317 (6th Cir. 2020) (internal citations

omitted). Plaintiff fails to establish error based solely on reliance on the DOT.

       But there is a more fundamental problem with plaintiff’s argument: his counsel did

not, at the hearing, raise the issue. Counsel could have questioned the VE about the

duties of the SSM position as it currently exists and, depending on the response, argued

to the ALJ that those duties exceed plaintiff’s capacity. He also could have submitted to

the ALJ the article upon which plaintiff now so heavily relies. (Pl.’s Rep. Br. at 13.) Having

failed to do so, “the VE’s testimony was both unobjected to and uncontradicted. Thus,

the ALJ was entitled to credit this testimony.” Liskowitz v. Astrue, 559 F.3d 736, 744 (7th

Cir. 2009); see also Coyier v. Saul, No. 20-1899, 2021 U.S. App. LEXIS 15928, at *5 (7th



                                             42

        Case 1:20-cv-00732-LA Filed 08/04/21 Page 42 of 45 Document 36
Cir. May 27, 2021) (holding that, by failing to object, the claimant effectively conceded the

reliability of the VE’s numbers); Eads v. Sec’y of Health & Human Servs., 983 F.2d 815,

817 (7th Cir. 1993) (“The correctness of [the ALJ’s] decision depends on the evidence that

was before him. He cannot be faulted for having failed to weigh evidence never presented

to him[.]”) (internal citations omitted).

       Plaintiff notes that the DOT code provided by the VE for the office clerk position

actually corresponds to “document preparer, microfilming,” and the code for the

information clerk position actually refers to the job of “tube operator.” He contends the

VE’s testimony was therefore unreliable. (Pl.’s Br. at 16-17.) Any error in accepting the

VE’s testimony regarding these jobs was harmless based on the VE’s identification of a

significant number of SSM jobs: 150,000 in the national economy. See Weatherbee v.

Astrue, 649 F.3d 565, 572 (7th Cir. 2011) (finding 140,000 jobs available nationally “well

above the threshold for significance”); Tolley v. Astrue, No. 09-2019, 2010 U.S. Dist.

LEXIS 71958, at *16 (C.D. Ill. July 15, 2010) (finding any error regarding three jobs

harmless where the VE identified a fourth existing in significant numbers). Plaintiff does

not argue otherwise in reply. (See Pl.’s Rep. Br. at 14.)

                      ii.     Local Job Numbers

       Plaintiff also argues that the ALJ erred by accepting the VE’s provision of national

job numbers. (Pl.’s Br. at 17.) He relies on dicta in Browning v. Colvin, in which the court

stated:

       There is still another problem with the decision to deny the plaintiff benefits,
       more precisely perhaps an omission, remarked on by neither party. The
       plaintiff lives with her mother in a small town in southwestern Indiana,
       population 3500, named Chandler. There is bus service to Evansville,
       however, a city whose metropolitan has a population of more than 300,000.
       The vocational expert calculated that the plaintiff’s residual functional

                                             43

          Case 1:20-cv-00732-LA Filed 08/04/21 Page 43 of 45 Document 36
       capacity would enable her to perform such jobs as hand packer, production
       helper, and miscellaneous laborer, and that there are 127 such jobs in the
       Chandler “area,” in which the vocational expert presumably meant to
       include Evansville. For she testified that there are only 1683 such jobs in
       all of Indiana, a state with a population of more than six and a half million.
       We can’t imagine the plaintiff's being able to live by herself; she’s stuck in
       Chandler. There are of course a much larger number of such jobs in the
       American economy as a whole (about 350,000 according to the vocational
       expert). But if as seems to be the case the plaintiff is incapable, by reason
       of her mental and physical condition, of seeking work outside the Chandler
       area, it is hard to see the relevance of job opportunities elsewhere in the
       United States. Needless to say there is no information on how many of the
       127 jobs in the Chandler area are likely to be vacant, and how many of
       those jobs are ones the plaintiff could do. Obviously many (we imagine
       most) production helpers and miscellaneous laborers are not sedentary
       workers, leaving the hand packers (more about hand packing below).

       It’s true that a regulation of the Social Security Administration states that
       “we consider that work exists in the national economy when it exists in
       significant numbers either in the region where you live or in several other
       regions of the country. It does not matter whether . . . work exists in the
       immediate area in which you live.” 20 C.F.R. § 404.1566. The reason the
       vocational expert is required to estimate the number of jobs the claimant
       can do that exist in the local, regional, and national economy is that, as the
       regulation indicates, if there is a large number of such jobs in any of the
       three areas (“region” presumably encompassing both a local area and the
       entire state), the claimant loses. The peculiarity of this case is that it is the
       claimant’s disability that makes the number of jobs in the region or the
       nation irrelevant, because it prevents her from moving. That immobility is a
       consequence of the disability, and so needs to be factored into the analysis
       of job availability.

766 F.3d 702, 708 (7th Cir. 2014). Plaintiff contends that, like the claimant in Browning,

he is stuck living with his father in a small town in Wisconsin. Thus, the VE should have

provided job numbers in the Wild Rose, Wisconsin area, rather than national numbers.

(Pl.’s Br. at 17-18.)

       Plaintiff forfeited this argument by failing to object to the provision of national

numbers at the hearing. See Brown v. Colvin, 845 F.3d 247, 254 (7th Cir. 2016) (“Brown

. . . forfeited her argument regarding the vocational expert’s testimony about the number



                                              44

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 44 of 45 Document 36
of positions for each of the six jobs by failing to object during the hearing.”). Had plaintiff

raised the issue at the hearing, the VE may have been able to provide local or regional

numbers.

       In any event, plaintiff’s situation is nothing like that of the claimant in Browning, an

intellectually disabled young woman with an IQ of 68, who could not read beyond a

kindergarten level; could not use a computer or obtain a driver’s license; lived at home

with her mother; and whose entire work history consisted of three days of part-time

janitorial work. Plaintiff, by contrast, is not cognitively impaired, is able to drive and care

for himself, and has a multi-year history of employment at various locations; it appears

that he lives with his father due to financial constraints. Accordingly, I am “not persuaded

that immobility is a consequence of Plaintiff’s conditions, and therefore the general rule

regarding national job statistics applies here. The VE’s testimony is not unreliable simply

because it included national, as opposed to local, numbers.” Krug v. Saul, 466 F. Supp.

3d 942, 956 (E.D. Wis. 2020), aff’d, 846 Fed. Appx. 403 (7th Cir. 2021).

                                     III. CONCLUSION

       THEREFORE, IT IS ORDERED that the ALJ’s decision is affirmed, and this case

is dismissed. The clerk is directed to enter judgment accordingly.

       IT IS FURTHER ORDERED that plaintiff’s motion to dismiss defendant’s motion

(R. 33), the Commissioner’s motion to strike (R. 34), and plaintiff’s motion for leave to file

(R. 35) are denied.

       Dated at Milwaukee, Wisconsin this 4th day of August, 2021.

                                           /s/ Lynn Adelman
                                           LYNN ADELMAN
                                           District Judge



                                              45

         Case 1:20-cv-00732-LA Filed 08/04/21 Page 45 of 45 Document 36
